DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Preliminary Amendment filed on 07/05/2021.
Status of the Claims:
Claim(s) 1-40 has/have been canceled.
Claim(s) 41-60 has/have been newly added.
Claim(s) 41-60 is/are pending in this Office Action.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 41, 47 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-3 and 15 of U.S. Patent No. 10,992,881. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are anticipated by patent claims as shown infra. 

Instant Application 
Patent 10,992,881
41. An apparatus, the apparatus comprising: 
a graphical user interface configured to obtain user instructions; 
a processor; and 
a non-transitory computer-readable apparatus in data communication with the processor, the non-transitory computer-readable apparatus comprising a plurality of instructions that, when executed by the processor, cause the apparatus to: 




obtain a stitched image having a first stitch line; 




determine a first area of the stitched image to re-stitch with a first fidelity and a first perspective based on a first user instruction; 

obtain a first overlap portion and a second overlap portion corresponding to the first area; and 

re-stitch the first area of the stitched image based on the first overlap portion and the second overlap portion.

























47. A method of re-stitching an image based on user instruction, the method comprising: 
obtaining a stitched image having a stitch line, where the stitched image comprises a fold-in region that is not displayed in the stitched image; 
obtaining a user instruction to shift the stitch line; re-stitching the stitched image based on intervening data that is recovered from the fold-in region; and displaying a re-stitched image.





48. The method of claim 47, where re-stitching the stitched image only comprises re-stitching a portion of the stitched image.
1. A computerized apparatus configured to re-stitch a stitched image, the computerized apparatus comprising: 
processor apparatus; 
a non-transitory computer-readable apparatus comprising a storage medium in data communication with the processor apparatus and comprising at least one computer program, the at least one computer program comprising a plurality of instructions which are configured to, when executed by the processor apparatus, cause the computerized apparatus to: 


obtain data comprising:
(i) at least a portion of the stitched image, and 
(ii) information related to a stitch area, the stitch area associated with the at least portion of the stitched image; 
determine a re-stitch line based at least on the information related to the stitch area; 


retrieve one or more overlapping portions of the stitched image, the one or more overlapping portions comprising at least a portion of the stitch area; and 

generate an image projection (first perspective) of the one or more overlapping portions based at least on a re-stitch of the stitch area using the determined re-stitch line, the re-stitch of the stitch area being based at least on a second stitching quality (first fidelity) that is higher than a first stitching quality associated with a previous stitch of the stitched image.
+
2. The computerized apparatus of claim 1, wherein the plurality of instructions are further configured to, when executed by the processor apparatus, cause the computerized apparatus to: determine that the re-stitch of the stitched image is to be performed based at least on data related to the stitched image, the data comprising at least confidence metric data associated with the stitched image.
+
3. The computerized apparatus of claim 2, further comprising: 
a user interface; and 
wherein the determination that the re-stitch is to be performed is further based on a user instruction received via the user interface, the user instruction being indicative of at least a location of the stitch area.

15. A computerized method of re-stitching a stitched image, the computerized method comprising: retrieving a data structure comprising
(i) at least a rendered portion of the stitched image and (ii) metadata related to the stitched image; 
determining, based at least on the metadata and the at least portion of the stitched image, an area of the stitched image to be re-stitched; selecting a re-stitch line; retrieving one or more portions of the stitched image, the one or more portions of the stitched image associated with the selected re-stitch line; and producing a re-stitched image based at least on the retrieved one or more portions of the stitched image.

See claim 15 above.



Allowable Subject Matter
Claims 55-60 are allowed.
Claim(s) 42-46 and 49-54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 42, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the apparatus of claim 41, where the plurality of instructions, when executed by the processor, further cause the apparatus to determine a second area of the stitched image that may be distorted during the re-stitch.

Regarding claim 43, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the apparatus of claim 41, where the plurality of instructions, when executed by the processor, further cause the apparatus to determine a second area of the stitched image that may be passed-through the re-stitch.

Regarding claim 44, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the apparatus of claim 41, where the first user instruction comprises reconciliation of an image object from the first overlap portion or the second overlap portion for inclusion within the re-stitch of the first area.

Regarding claim 45, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the apparatus of claim 41, where the first user instruction merges a first image object from the first overlap portion with a ghost image object from the second overlap portion for the re-stitch of the first area.

Regarding claim 46, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the apparatus of claim 41, where the stitched image is part of a video, and where the first user instruction identifies temporal portions of the video to be smoothed, blurred, or sharpened.

Regarding claim 49, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the method of claim 47, where the stitched image is a frame of a video and where the re-stitching is performed on-the-fly during display.

Regarding claim(s) 50-54, claim(s) depend from claim 49 and is/are allowable for the same reasons stated above.

Regarding claim 51, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the method of claim 47, where the stitched image is associated with a first stitching technique and re-stitching the stitched image is based on a second stitching technique.

Regarding claim(s) 52-53, claim(s) depend from claim 51 and is/are allowable for the same reasons stated above.

Regarding claim 55, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an apparatus, comprising: 
stitch the first image and the second image to generate: a first overlapping portion, a second overlapping portion, a first non-overlapping portion, and a second non-overlapping portion; and 
generate a stitched image data structure that tags the first non-overlapping portion and the second non-overlapping portion for display and tags the first overlapping portion and the second overlapping portion for re-stitching.

Regarding claim(s) 56-60, claim(s) depend from claim 51 and is/are allowable for the same reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698            


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698